TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00773-CV



          Elizabeth Chapman, individually and d/b/a Lake Travis Marina, Appellant

                                                  v.

                                      Sharon Peer, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. GN304323, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Elizabeth Chapman, individually and d/b/a Lake Travis Marina has filed

a motion to dismiss this appeal. Appellant states that the parties have settled the underlying case and

that appellee does not object to the dismissal. Therefore, we grant the motion and dismiss this

appeal.




                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: March 14, 2006